Citation Nr: 1713840	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS), including as secondary to service-connected gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1988.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for IBS.

The Board remanded the issue for further development in March 2016.  The actions requested by the March 2016 Board remand were accomplished to the extent possible and the case was subsequently returned to the Board after readjudication.  A review of the record indicates that the RO substantially complied with the Board's remand directives because the Board requested that the RO obtain an addendum opinion and this opinion was obtained in July 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran's IBS is unrelated to service and was not caused or aggravated by his service-connected GERD.


CONCLUSION OF LAW

The criteria for service connection for IBS, including as secondary to service-connected GERD, have not been met.  See 38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions in the VCAA with respect to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA met its duty to assist the Veteran through securing and incorporating into the claims file his service treatment records and relevant post-service treatment records.  He was also afforded a VA examination for his IBS in March 2011.  Additionally, pursuant to the March 2016 Board remand, an addendum medical opinion was obtained in July 2016.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Collectively, the VA examination and opinions of record are adequate for adjudicating the currently appeal because the examiners an accurate history, and provided definitive opinions supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim.  All available and relevant records have been associated with the claims file.  See Veteran's July 2016 statement (requesting that his appeal be sent back to the Board because he does not have any more documents or evidence.)  As such, VA has satisfied its duty to assist.  No further development is necessary to assist the Veteran in substantiating this claim.    

II.  Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2016). 

Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Generally, secondary service connection may be granted for disabilities which are proximately due to or the result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (2016).  However, additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also compensable.  See 38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006.  Under the revised § 3.310(b), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  VA would not; however, concede aggravation unless the baseline level of the non-service connected disability was established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  Because the Veteran's claim was filed in November 2010, the amended regulation applies.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. 
§ 3.159(a)(1) (2016). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. 
§ 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

III.  Factual Background and Analysis

The Veteran asserts that he incurred IBS either during service or as secondary to his service-connected GERD.

The Board notes that, for part of the appeal period, there has been some uncertainty as to the cause of the Veteran's symptoms.  After various tests and inconclusive results, in October 2010, his private treatment provider assessed him with IBS and began a course of treatment for that disability. 

In an October 2010 letter, the Veteran stated that he had been "going to the Doctor for about 17 months for very bad diarrhea" and that "[t]hey finally made a ruling that [he had] IBS."  The Veteran was then provided with a VA examination in March 2011, from which the examiner diagnosed persistent diarrhea of undetermined etiology, associated with weight loss and noted that the Veteran's symptoms were an atypical presentation of IBS.  Thus, resolving doubt in the Veteran's favor, the evidence is sufficient to establish a current disability of IBS, albeit of an atypical presentation.  The first element of service connection is established.

Turning to the next criterion for establishing service connection on a direct basis, that of an in-service event or injury, the Board notes that service treatment records include a March 1979 Enlistment exam with no noted gastroenterological abnormalities.  However, a June 1985 U.S. Air Force (USAF) Clinic record notes the Veteran's complaints of daily stomach pain, burning, and gas pain, sometimes with nausea and/or vomiting.  The treating physician inconclusively assessed these symptoms as gastritis, duodenitis, or reflux.  The Veteran had additional abdominal complaints documented in the service treatment records from November 1985, January 1986, and February 1986; as well as during a small bowel follow-through in February 1986 that yielded a diagnosis of malrotation of the small bowel.  This evidence establishes a disease or injury in service.

Turning to the nexus requirement and ascertaining whether the Veteran's current IBS is related to the symptoms he demonstrated in service, the Board obtained a VA opinion on this matter in March 2011.  The examiner, who reviewed the claims file and evidence submitted in connection with the claim, determined that "the current symptoms are less likely than not a result of those chronic pre-service and service symptomatologies."  The examiner explained that "the current symptoms were of new onset approximately 18 months ago with the predominate face of the symptomatology being refractory diarrhea, unlike his prior symptomatology prior to service and during service."  

The examiner also noted that the pre-service and service symptoms were of easy regurgitation and associated with heartburn as well as lactose intolerance.  The Board finds this explanation, which is supported by the service treatment records and post-service treatment records, to be of high probative value on the issue of nexus for direct service-connection.  Although the Board did seek an addendum opinion, this was for the examiner to consider the secondary theories of entitlement to service connection and not because of any inadequacy in the opinion on direct service connection.  

This medical evidence, which addresses in-service complaints of abdominal pain, suggests that the cluster of symptoms present in service differs from the cluster of symptoms present today.  The current symptoms were the predominant IBS symptoms of diarrhea; while the former were not.   This weighs heavily against a finding of in-service incurrence or causal relationship for the Veteran's IBS.   

Moreover, post-service treatment records also suggest that IBS did not manifest until many years after service.  An April 2002 record from Colorado Pathology Consultants noted only abdominal pain from a sigmoid colon polyp.  An April 2002 record from PENRAD Imaging also noted intermittent pain over the Veteran's bladder and lower abdominal/pelvic area; and the treating physician wondered if the symptoms were due to a potential lower back issue, other private treatment records include an intensive work up of the Veteran's back disability and radiculopathy and are silent as to any lower-abdomen involvement.  Another April 2002 PENRAD Imaging record noted the Veteran's abdominal pain and the physician concluded that the etiology was unidentified.  

A December 2007 panendoscopy report from Colorado Springs Health Partners (CSHP) noted the Veteran's symptoms of reflux and gas.  A February 2009 CSHP record noted that the Veteran experienced burning, cramping, and nausea that lasted for three to four days at a time, spanning the last 15 years.  A March 2009 CSHP record noted the Veteran's heartburn, epigastric abdominal pain, periumbilical abdominal pain, and nausea with vomiting.  Another March 2009 CSHP record noted the Veteran's diarrhea and vomiting.  

An April 2009 CSHP record noted the Veteran's abdominal pain, diarrhea, and esophageal reflux; the treating physician was inconclusive regarding etiology again.  A May 2009 CSHP record noted that the Veteran had abdominal bloating and gas, but no longer had pain, cramping, and vomiting like before.  A June 2009 CSHP record noted the Veteran's diarrhea, abdominal bloating, and gas.  An August 2009 CSHP record noted the Veteran's frequent diarrhea, loose stools, and occasional abdominal bloating; the treating physician was again inclusive regarding symptom etiology.  A September 2009 CSHP record noted the Veteran's diarrhea.  

The Veteran sought treatment for diarrhea at Peak Gastroenterology Associates (PGA).  A December 2009 PGA record noted differential diagnoses (ddx) of inflammatory bowel disease (IBD), IBS, celiac disease, and food intolerance; this record also ruled out infection and microscopic colitis.  A February 2010 PGA record noted that "[though] not entirely typical, could be IBS."  A March 2010 PGA record noted, "better on symptomatic management, favor IBS at this time."  A May 2010 PGA record, however, noted that the treating physician still needed to exclude other etiologies, such as crohn's disease and other small bowel pathology.  Another May 2010 PGA record notes, "[n]o change, I think IBS."  

A May 2010 record from Penrose St. Francis Hospital interpreted results from a small bowel follow-through examination and noted that "[n]o definite inflammatory process or other small bowel abnormality is identified."  Although the Veteran was diagnosed with malrotation of the small intestine in service (see February 1986 Small Bowel Follow Through), the Board finds that these May 2010 diagnostic results provide objective evidence that this condition is not present currently.  A June 2010 PGA record indicated that the treatment provider would prescribe treatment for IBS because the Veteran's small bowel follow-through and stool tests had been negative thus far.  Although an October 2010 PGA record stated that the Veteran "has had an extensive workup thus far with no conclusive diagnosis," the treating physician again noted that he favored IBS.  

The treatment records cited above suggest manifestations of IBS symptoms years after service, and, significantly, as discussed above, the March 2011 VA examiner concluded that it was less likely than not that any of the current symptoms were related to those mentioned in the service treatment records.  As such, the medical evidence of record weighs against a finding of nexus on a direct basis.

The Board acknowledges the Veteran's statements asserting the possible onset of IBS in service and a nexus.  In his June 2011 Notice of Disagreement, the Veteran contended that, because he had acid reflux in the military, there was a "very good chance" that he also had IBS.  The Veteran further contended that, although he was misdiagnosed as having heartburn while in the military, he reported the following throughout his service: abdominal pain, cramps, vomiting, diarrhea, acid reflux, gas, a small bowel irregularity, and an ulcer.  The Veteran asserted that, despite his medical record lacking a formal diagnosis of IBS, his continuous symptomatology warrants that inference.  

In his December 2012 VA Form 9, the Veteran again asserted that, although he was never diagnosed with IBS in the military, his documented symptoms of diarrhea, abdominal pain, cramping, and bloating warrant that inference.  The Veteran also mentioned that the military diagnosed him with malrotation of the small intestine.  

In an April 2013 letter, the Veteran stated that a private doctor did extensive tests and opined that he had IBS.  In this letter, the Veteran maintained that his symptoms, along with this medical opinion, warrant the inference of IBS.  In a May 2016 letter, the Veteran stated that the in-service treatment providers automatically attributed his symptoms of cramping, diarrhea, and weight loss to GERD, without considering alternate etiologies, such as IBS.  In a July 2016 letter, the Veteran reiterated that, although he mentioned diarrhea, cramping, and weight flux in service, he was merely given antacids without further examination or assessment of etiology.

While the Veteran is competent to report the symptoms he had in service and since, as a lay person, he lacks the knowledge and expertise to provide an opinion that these symptoms were diagnostic of IBS rather than GERD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example, at footnote 4, that a layperson would be competent to diagnose a simple condition such as a broken leg, but not to diagnose a form of cancer).  Here, interpreting the variety of symptoms of an atypical presentation of IBS in order to address onset requires expertise and is a question outside of the realm of knowledge of a layperson using his/her senses.  Therefore, although competent to report symptoms of abdominal pain, cramping, diarrhea, and weight loss, the Veteran is not competent to offer an opinion regarding whether his IBS is related to military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Turning to the theory of secondary service connection, pursuant to the Board's March 2016 remand, an addendum VA medical opinion was obtained in July 2016.  The July 2016 examiner stated that, from his review of the medical record, it is apparent that the Veteran's "symptom of [IBS] began in the mid 1990s," which is after the Veteran's separation from service date of April 1988.  The examiner stated that IBS and GERD involve different parts of the gastrointestinal tract and have distinct etiological factors.  The examiner noted that, to date, there was "no medical or scientific evidence to support GERD as a cause or a risk factor for IBS" and that GERD "is not known to be an aggravating factor for IBS."  The examiner opined that the Veteran's IBS was not aggravated beyond its natural progression by an in-service event, injury, or illness.  Therefore, the competent medical evidence strongly weighs against a finding that the Veteran's IBS was either caused or aggravated by his GERD so as to establish secondary service connection.

The Veteran's contention that IBS was caused or aggravated by GERD is insufficient to establish secondary service connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a veteran's assertion that one condition caused another was insufficient to trigger the low threshold for VA to provide an examination or opinion).

Viewing the evidence favorably to the Veteran, the Board finds that the Veteran has a current disability of IBS.  However, based on the above-discussed VA medical opinions currently of record, the Board finds that service connection for IBS is neither warranted on a direct basis or secondary to the Veteran's service-connected GERD.  The record lacks the necessary competent and credible lay or medical evidence of a link between the Veteran's IBS and active service.  The record also lacks the necessary competent and credible lay or medical evidence showing that the Veteran's IBS is at least at likely as not caused or aggravated by his service-connected GERD.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the claim is denied.


ORDER

Service connection for IBS, including as secondary to service-connected GERD, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


